Citation Nr: 1102908	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  10-23 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant had service in the Army National Guard from October 
1951 to October 1965 and from November 1974 to December 1990.  
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2009 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant was scheduled for a 
videoconference hearing before the Board in December 2010; 
however, he ultimately canceled his request for this hearing. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


REMAND

The appellant contends he has hearing loss as a result of his 
military service.  He alleges that hearing damage occurred while 
working as a helicopter mechanic without ear protection.  He and 
his wife have stated that he operated a furniture store for more 
than 40 years and had no civilian noise exposure.

The record shows that the appellant had no active duty other than 
active duty for training (ACDUTRA) in the Army National Guard.  
The specific periods of ACDUTRA have not been verified.  In 
addition, very few service treatment records (STRs) have been 
associated with the claims file.  On remand, the RO or the 
Appeals Management Center (AMC) should confirm all of the 
appellant's periods of ACDUTRA, as well as obtain his available 
outstanding STRs.

The appellant's available STRs show that the appellant was found 
to have normal hearing in both ears based on whispered voice 
testing on periodic examination in November 1982.  Audiometric 
testing conducted in December 1986 and June 1989 showed bilateral 
hearing loss above 60 dB at 2000, 3000 and 4000 dB.  Following 
service, a May 2010 statement from Dr. RLC notes the Veteran's 
diagnosis of bilateral hearing loss.  The appellant has never 
been afforded a VA audiological examination to confirm his 
hearing loss or determine whether his hearing loss is 
etiologically related to service.

The VA's duty to assist the appellant includes obtaining a 
thorough and contemporaneous examination where necessary to reach 
a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  In light of the appellant's history of 
hearing loss, and the fact that the appellant has never had a VA 
examination, the Board believes that the appellant should be 
afforded a VA examination to determine the nature and etiology of 
this condition.

Accordingly, the case is REMANDED to the RO or the AMC for the 
following actions:

1.  Confirmation should be obtained from the 
appropriate service department as to all of 
the appellant's periods of ACDUTRA in the 
Army National Guard from October 1951 to 
October 1965 and from November 1974 to 
December 1990.  The Veteran's available 
outstanding STRs from his service should be 
obtained and associated with the claims file.  
The extent of the efforts to obtain such 
records should be documented in the claims 
file.

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy of 
any outstanding records pertaining to 
treatment or evaluation of the appellant's 
hearing loss.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
appellant and his representative and request 
them to submit the outstanding evidence.

3.  The RO or the AMC should then arrange for 
the appellant to be afforded an audiological 
examination to determine the etiology of any 
currently present hearing loss disability.  
The claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

Based upon the examination results and the 
review of the claims folder, the examiner 
should provide an opinion with respect to 
whether there is a 50 percent or better 
probability that the appellant's hearing 
impairment is etiologically related to noise 
exposure during his active duty for training.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the appellant's satisfaction, the appellant 
and his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)



As noted above this case has been advanced on the Board's 
docket.  It must also be handled in an expeditious manner 
by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



